Citation Nr: 1028807	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to August 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision which the RO denied a petition 
to reopen claims for service connection for bilateral hearing 
loss and tinnitus.  The Veteran filed a notice of disagreement 
(NOD) in November 2007, and the RO issued a statement of the case 
(SOC) in February 2008.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later in 
February 2008.    

In July 2008, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  

In July 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).

The Board points out that it must address the questions of 
whether new and material evidence to reopen the claim for service 
connection for hearing loss and tinnitus because this matter goes 
to the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board has characterized the appeal as 
encompassing both matters as set forth on the title page.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished. 

2.  In a March 2000 rating decision, the RO, inter alia, denied 
service connection for bilateral hearing loss and tinnitus; 
although the Veteran filed an NOD and was issued an SOC, which 
included notice of his appeal rights, he did not file a 
substantive appeal.

3.  The new evidence associated with the claims file since the 
March 2000 rating decision does not relate to an unestablished 
fact necessary to substantiate the claim for bilateral hearing 
loss and does not raise a reasonable possibility of 
substantiating the claim. 

4.  The new evidence associated with the claims file since the 
March 2000 rating decision does not relate to an unestablished 
fact necessary to substantiate the claim for tinnitus and does 
not raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The March 2000 rating decision in which the RO denied service 
connection for bilateral hearing loss and tinnitus is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As evidence received since the RO's March 2000 denial of the 
claim for service connection for bilateral hearing loss is not 
new and material, the criteria for reopening the claim are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  As evidence received since the RO's March 2000 denial of the 
claim for service connection for tinnitus is not new and 
material, the criteria for reopening the claim are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.   See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App.  473 (2006).  Specific 
to requests to reopen, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.   Id.

In this appeal, an April 2007 pre-rating letter explained to the 
Veteran that new and material evidence was needed to reopen the 
previously denied claims.  The letter also explained what 
information and evidence was needed to substantiate the 
underlying claims for service connection, provided notice of the 
definition of new and material evidence and explained why the 
Veteran's claims for service connection had been previously been 
denied.  Additionally, the letter explained what information and 
evidence must be submitted by the appellant and what information 
and evidence would be obtained by VA and provided information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The September 2007 rating decision reflects the 
initial adjudication of the claims after issuance of this letter.  
Hence, the April 2007 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.   Pertinent medical evidence associated 
with the claims file consists of the service treatment records, 
the Veteran's DD-214, VA treatment records and the report of VA 
ear examinations.   Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran, and by his representative on his behalf, and the 
Veteran's hearing testimony.  The Board notes that no further RO 
action, prior to appellate consideration of either claim, is 
required.  
In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

In March 2000, the RO, inter alia, denied the Veteran's claims 
for service connection for bilateral hearing loss and tinnitus.  
After being notified of the decision, the Veteran filed a notice 
of disagreement.  An SOC was then issued in August 2000, which 
included notice of the Veteran's appeal rights.  However, he did 
not file a substantive appeal.  See 38 C.F.R. § 20.200.  Hence, 
the RO's March 2000 decision is final as to the evidence then of 
record, and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his previously denied claims in 
August 2007.            Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence as 
evidence that, by itself or when  considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Here, the last final denial of both claims on appeal is the RO's 
March 2000 rating decision; consequently, in determining whether 
new and material evidence has been received with respect to the 
claims, the Board will consider the evidence of record since 
March 2000.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence considered by the RO in March 2000 consists of 
statements from the Veteran, the service treatment records, the 
Veteran's DD-214, VA treatment records and the report of February 
1953 and July 1958 VA ear examinations.

The Veteran's DD-214 indicates that he served as a machinist's 
mate. The Veteran's service treatment records do not reflect any 
complaints or findings of hearing loss or tinnitus.   On August 
1946 separation examination, whispered voice testing produced 
normal findings bilaterally.  The Veteran was noted to have 
bilateral otomycosis.  

A January 1953 medical treatment summary indicates that the 
Veteran was treated on numerous occasions for bilateral fungal 
infection of the ear canals between August 1946 and November 
1952.  

A February 1953 ear examination report showed findings of scarred 
eardrums and scaly external canals.  An audiogram presented in 
graphical form did not appear to show a hearing loss disability 
by VA standards in either ear.

A subsequent July 1958 VA ear examination report did not show a 
hearing loss disability by VA standards in either ear.  The 
Veteran's ear canals and tympanic membranes were noted to be o.k. 
and otitis externa was not found.  

An April 1967 VA progress note indicates that the Veteran 
reported that for years he had experienced periods in which he 
was unable to hear, and that he had cerumen in both ears.  A May 
1967 progress note reflects a diagnostic impression of external 
otitis.  

In an August 1999 statement, the Veteran indicated that since he 
had retired, he had returned to the VA for medical treatment.  He 
noted that he had been found to have a bilateral hearing loss, 
which required hearing aids.  In a subsequent October 1999 
statement, the Veteran added that he had a constant ringing in 
his ears.  

VA medical records from September 1998 to July 1999 reflect that 
the Veteran was given hearing aids for both ears.  A December 
1998 audiology note indicates that the Veteran reported that his 
tinnitus began when he started to take certain medications for a 
heart condition.  

The basis for the RO's March 2000 denial was that there was no 
evidence that hearing loss or tinnitus was incurred or aggravated 
in service and no evidence of a nexus between current hearing 
loss or tinnitus and service.  

Pertinent evidence added to the claims file since the March 2000 
denial includes statements from the Veteran, the Veteran's 
hearing testimony, VA medical records and the reports of June 
2000 and January 2008 VA ear examinations.   

VA medical records from January 2000 to February 2007 reflect 
that the Veteran was seen periodically by audiology for checks 
and adjustments of his hearing aids.  He was also seen for 
cleaning of impacted cerumen.  

On June 2000 VA ear examination, the examiner noted that a 
January 2000 audiogram had shown bilateral mild to severe sensory 
nerve hearing loss with excellent word recognition.  The examiner 
diagnosed the Veteran with otitis externa, stable, bilateral 
hearing loss with bilateral hearing aids given, and macular rash 
behind the left auricle.  

In his February 2007 claim to reopen, the Veteran indicated that 
he felt his tinnitus and hearing loss was most likely due to the 
noise from guns firing aboard ship during service.  

In a November 2007 statement the Veteran indicated that he 
believed that otitis externa was one of the causes of his hearing 
loss.  He noted that as the otitis externa worsened, so did his 
hearing loss.  

On January 2008 VA ear examination, the examiner noted that the 
Veteran was found to have significant hearing loss in 1998 prior 
to receiving hearing aids.  The Veteran reported that after his 
discharge from the military he had many years of adequate hearing 
and that his hearing had only become an issue over the past 20 
years or so.  He indicated that he felt that he should be 
service-connected for his hearing loss due to his past ear 
infections.  He reported noise exposure in service due to 
artillery fire and firearms and post-service occupational noise 
exposure from being a shop teacher.  The Veteran did not report 
any specific trauma to the ears.  The examiner diagnosed the 
Veteran with external fungal infection with no recorded ear 
fungal infections since 1998. The examiner noted that there was 
no functional limitation due to the fungal infections per se, as 
subjectively reported. 

During the July 2008 hearing, the Veteran testified that he was 
exposed to a lot of loud noises during service, including small 
arms fire during boot camp and noise from guns and machines 
aboard ship.  

While the evidence summarized above can be considered "new", it 
is not material.  As noted, the Veteran's claims for bilateral 
hearing loss and tinnitus were denied in March 2000 because there 
was no evidence that hearing loss or tinnitus was incurred or 
aggravated in service and no evidence of a nexus between current 
hearing loss or tinnitus and service.  None of the newly received 
evidence tends to indicate that hearing loss or tinnitus was 
incurred or aggravated in service or that it is otherwise related 
to service.  Accordingly, the newly received evidence does not 
relate to an unestablished fact necessary to substantiate either 
claim and does not, either considered by itself or in relation to 
the previous evidence of record, raise a reasonable possibility 
of substantiating either claim.

As alluded to above, the Board has considered the statements 
submitted by the Veteran and his representative, along with the 
Veteran's hearing testimony.  However, the Board notes that as 
laypeople, without the appropriate medical training and 
expertise, the Veteran and his representative are not competent 
to render a probative opinion on a medical matter-to include 
whether there exists a relationship between service and current 
hearing loss (a medical nexus).  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on matters 
requiring medical knowledge).  Therefore, where, as here, 
resolution of the appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen previously disallowed claims.  See Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claims for service connection for bilateral 
hearing loss and tinnitus are not met, and the March 2000 denial 
of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for bilateral hearing 
loss is denied.

As new and material evidence has not been received, the request 
to reopen the claim for service connection for tinnitus is 
denied.



____________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


